Zane, C. J.:
Tbe reasons alleged by appellant in bis petition for a re-bearing in tbis case are that the court in its opinion failed to consider certain errors assigned, and erred in some of its conclusions. The points relied upon in the argument were distinctly stated in the opinion, and the reasons given for holding that they were not well assigned. While the court considered the other errors, it did not separately mention and particularly consider them in the opinion, for the reason that there did not appear to be sufficient room for controversy with respect to them. All the errors assigned were considered by the court on the hearing of this cause, and we are not convinced that any erroneous conclusion was reached. A rehearing is denied.
Bobeman, J., and Hendekson, J., concurred.